McFarland, J.
When this case was here upon a legitimate appeal, this court reversed the judgment and directed the court below to enter judgment for defendants. (71 Cal. 295.) The court below entered judgment as directed, which fact is not disputed. From that judgment, which this court directed to be entered, plaintiff now appeals; and respondent moves to dismiss the appeal for thé obvious reason that no appeal lies from such a judgment.
When this court, upon appeal, affirms the judgment of the court below, or directs the entry of a specific judgment, and such judgment is entered by the lower court as directed, the litigation is over and the case ended.
Query: Whether the attempt to appeal in this instance is not a contempt under subdivision 4 of section 1209 of the Code of Civil Procedure.
The appeal from the judgment is dismissed. The appeal of appellant from an order of the court below refusing to allow him to amend his complaint after the remittitur had reached that court, is also dismissed. (Kirby v. Superior Court, 68 Cal. 604.)
Thornton, J., and Sharpstein, J., concurred.